

SEPARATION LETTER




Personal and Confidential


June 26, 2018


Suzanne Zoumaras


Dear Suzanne:


As a participant in the Teradata Executive Severance Plan (“Plan”) and based on
your agreed upon last date of employment of July 6, 2018, you will be entitled
to the following severance benefits under the Plan, conditioned upon your timely
execution and non-revocation of the attached separation agreement and release
(“Release”):


•
Salary and target bonus continuation for 12 months, less required withholdings
and deductions;



•
A pro-rated annual cash incentive bonus for the year of termination, payable
following the determination of the actual Teradata performance for fiscal year
2018 and on the same schedule as these bonuses are paid to other eligible
participants, and subject to the terms and conditions of the Company’s
Management Incentive Plan and less required withholdings and deductions;



•
The Company will contribute towards your COBRA premiums the portion of the
premiums currently paid by the Company for your medical, dental and/or vision
benefits for up to twelve (12) months (however, you must apply for COBRA
benefits, Teradata cannot do so on your behalf); and



•
Outplacement services as provided in the Plan.



 
 

In addition, as agreed between you and Teradata and in connection with the
termination of your employment, you shall receive the supplemental severance
benefits set out below, also conditioned upon your timely execution and
non-revocation of the Release. It shall be explicitly noted that,
notwithstanding anything in the Plan to the contrary, the restricted share units
and performance-based restricted share units granted to you on November 27, 2017
will be terminated and shall not vest.


•
The base salary continuation set forth in the first bullet above will be paid at
the annual rate of $450,000, with the first severance payment to include
retroactive pay to effect a salary increase to $450,000 as of March 1, 2018;



•
The target bonus continuation set forth in the first bullet point above, and the
pro-rated annual cash incentive bonus set forth in the second bullet point
above, will be paid at the target annual incentive rate of 80% of base salary;







--------------------------------------------------------------------------------




•
All of your outstanding stock options will vest as of July 6, 2018, and will be
exercisable until the earlier of 59 days after such date or the expiration of
the applicable option;

•
All of your outstanding time-based restricted share units (other than the
restricted share units granted to you on November 27, 2017) will vest in full
(without pro-ration) as of July 6, 2018; and



•
All of your outstanding performance-based restricted share units (other than the
performance-based restricted share units granted to you on November 27, 2017)
that are earned based on actual Company performance for the entire performance
period will vest in full (without pro-ration), effective as of the date that
Company performance is certified for the applicable performance period.



You are subject to Section 409A of the Internal Revenue Code regulations as a
“specified highly compensated” employee at Teradata, and as a result, in order
to avoid negative tax consequences to you, Teradata is required to impose a
six-month waiting period on certain payments and benefits provided in connection
with the termination of your employment. In particular, in order to comply with
Section 409A of the Internal Revenue Code: (i) the first six months of your
salary and target bonus continuation payments will be held back without
interest, and paid to you in a lump sum on or shortly after the end of the
six-month period, which is January 6, 2019, and the remaining salary and target
bonus continuation payments will be made in installment payments over the
remainder of the 12-month period; (ii) your restricted share units that vest
hereunder, other than performance-based awards for ongoing performance periods,
will be distributed to your Fidelity account on or shortly after January 6,
2019; and (iii) your performance-based restricted share units that vest
hereunder for ongoing performance periods will be distributed to your Fidelity
account after the end of the applicable performance period.


Your right to receive any severance benefits under the Plan is subject to all of
the terms and conditions of the Plan, and the description of Plan benefits above
is a summary and does not modify the terms of the Plan other than as
specifically set forth in this letter with respect to the base salary rate,
target annual incentive rate, and the vesting treatment of your outstanding
equity awards.


Until your termination date, you will be on Flexible Time Off. You will be
permitted a day to come into the office and collect your personal belongings,
and you should coordinate with Camille Gaylor to schedule the same. To ensure a
smooth transition of your responsibilities, you are requested to be available
and responsive through August 15, 2018 to occasional and reasonable inquiries
from Victor Lund or me on matters related to your employment and job
responsibilities. It is anticipated that this will be an occasional email or
phone conversation on matters that you may provide insight or information based
on your duties while employed by Teradata.


Suzanne, should you have any questions, please don’t hesitate to contact me.


Sincerely,


/s/ Laura Nyquist        
Laura Nyquist
General Counsel


Exhibits: Separation and General Release Agreement; Teradata Executive Severance
Plan




--------------------------------------------------------------------------------










SEPARATION AND GENERAL RELEASE AGREEMENT


This Confidential Separation and General Release Agreement (hereinafter
“Agreement”) is agreed to by and between Suzanne Zoumaras (“Employee") and
Teradata Corporation (hereinafter “Teradata” or “Company”).


Employee’s employment with Company will terminate effective July 6, 2018
(“Termination Date”). In exchange for the severance benefits and other good and
valuable consideration set forth in this Agreement, and subject to the terms and
conditions outlined herein, Company and Employee acknowledge and agree as
follows:


1.Separation Benefits. Provided that Employee signs, dates, and returns this
Agreement to the Company within twenty-one days, and allows it to become
effective, and complies with the terms of this Agreement and Employee’s other
continuing obligations to the Company (including, but not limited to, those
continuing obligations set forth in Sections 4, 5, and 6 of this Agreement),
then the Company agrees to provide Employee with (a) the severance benefits
provided under Section 4(b) of the Teradata Executive Severance Plan (the
“Plan”), subject to the conditions of the Plan; and (b) the supplemental
benefits set forth in the letter dated June 26, 2018 from Laura Nyquist, General
Counsel (the “Separation Letter”), a copy of which is attached to and made part
of this Agreement (which benefits are referred to collectively as “Separation
Benefits”). Employee acknowledges and agrees that these Separation Benefits
constitute Employee’s sole severance benefits, and are adequate legal
consideration for the promises and representations made by Employee in this
Agreement.


2.No Other Compensation or Benefits. Employee acknowledges that, except as
expressly provided in this Agreement, Employee will not receive and is not
entitled to any additional compensation, salary, bonuses, severance, or benefits
after the Termination Date.


3.General Release.


3.1     Employee, individually and on behalf of Employee’s heirs, successors,
administrators, and assigns, hereby unconditionally, irrevocably and absolutely
releases and discharges the Company, and its parent corporations, direct and
indirect subsidiary corporations, division, affiliates, successors,
predecessors, partnerships, and assigns, and all of their respective partners,
officers, directors, employees, shareholders, agents, and attorneys
(collectively referred to as “Released Parties”), from any and all claims,
demands, causes of actions, obligations, judgments, rights, fees, damages,
debts, losses, obligations, liabilities, and expenses of any kind whatsoever,
whether known or unknown, related in any way to the transactions or occurrences
between them to date, to the fullest extent permitted by law. This release is
intended to have the




--------------------------------------------------------------------------------




broadest possible application and includes, but is not limited to: (i) all
claims arising directly or indirectly out of or in any way connected with
Employee’s employment with the Company, or the termination of that employment;
(ii) any and all statutory claims, including but not limited to claims under the
federal Fair Labor Standards Act, Title VII of the Civil Rights Act of 1964, the
Americans with Disabilities Act, the Family and Medical Leave Act, the Equal Pay
Act, the Age Discrimination in Employment Act, as amended by the Older Workers’
Benefit Protection Act (together, the “ADEA”), the California Fair Employment &
Housing Act, the California Family Rights Act, the California Fair Pay Act, and
the California Equal Pay Act; (iii) any and all claims arising under tort,
contract, and quasi-contract law, including but not limited to claims of breach
of an express or implied contract, wrongful or retaliatory discharge, fraud,
defamation, negligent or intentional infliction of emotional distress, tortious
interference with contract or prospective business advantage, breach of the
covenant of good faith and fair dealing, promissory estoppel, detrimental
reliance, invasion of privacy, false imprisonment, nonphysical injury, personal
injury or sickness, or any other harm; (iv) any and all claims for compensation
of any type whatsoever, including but not limited to claims for salary, wages,
bonuses, commissions, incentive compensation, equity, profit sharing, vacation,
paid time off, sick pay, and severance pay that may be legally waived and
released; and (v) any and all claims for monetary or equitable relief, including
but not limited to attorneys’ fees, back pay, front pay, reinstatement, experts’
fees, medical fees or expenses, costs and disbursements, punitive damages,
liquidated damages, and penalties.


In granting the release herein, which includes all claims that Employee does not
know or suspect to exist in Employee’s favor, Employee acknowledges that
Employee has read, understands and expressly waives Section 1542 of the
California Civil Code, which provides: “A general release does not extend to
claims which the creditor does not know or suspect to exist in his or her favor
at the time of executing the release, which if known by him or her must have
materially affected his or her settlement with the debtor.” Employee expressly
agrees to waive any rights or benefits conferred by Section 1542 and by any law
of any state or territory of the United States or principal of common law
pursuant to, or which is similar, comparable or equivalent to, Section 1542.


Without limiting the preceding paragraphs, Employee understands this Agreement
specifically releases and waives any claims of age discrimination, known or
unknown, that Employee may have against the Released Parties as of the date
Employee signs this Agreement, and specifically includes a waiver of rights and
claims under the ADEA. Employee understands that this Agreement does not waive
or release any rights or claims that Employee may have under the ADEA that arise
after the execution of this Agreement. Employee acknowledges that as of the date
she signs this Agreement she may have certain rights or claims under the ADEA
and she voluntarily relinquishes such rights or claims by signing this
Agreement. Employee is advised to consult with an attorney before executing this
Agreement.


3.2     Employee acknowledges that Employee may discover facts or law different
from, or in addition to, the facts or law that Employee knows or believes to be
true with respect to the




--------------------------------------------------------------------------------




claims released in this Agreement and agrees, nonetheless, that this Agreement
and the release contained in it shall be and remain effective in all respects
notwithstanding such different or additional facts or the discovery of them.
    
3.3 Employee declares and represents that Employee intends this Agreement to be
complete and not subject to any claim of mistake, and that the release herein
expresses a full and complete release and Employee intends the release herein to
be final and complete. Employee executes this release with the full knowledge
that this release covers all possible claims against the Released Parties, fully
permitted by law.


3.4     Employee expressly waives Employee’s right to recovery of any type,
including damages or reinstatement, in any administrative or court action,
whether brought by Employee or on Employee’s behalf, related in any way to the
matters released herein.


3.5     Notwithstanding the foregoing, the following are not included in the
general release: (a) any rights or claims for indemnification Employee may have
pursuant to any written indemnification agreement of the Company to which
Employee is a party, the charter, bylaws, or operating agreements of the
Company, or under applicable law; (b) any rights that are not waivable as a
matter of law; or (c) any claims arising from the breach of this Agreement by
the Company. Further, this Agreement does not prevent Employee from responding
accurately and fully to any question, inquiry or request for information when
required by legal process, or disclosing information to regulatory bodies.
Nothing contained in this Agreement limits Employee’s ability to file a charge
or complaint with any federal, state or local governmental agency or commission
(a “Government Agency”). Nothing in this Agreement or any other Company
agreement, policy, practice, procedure, directive or instruction prohibits
Employee from reporting possible violations of federal, state or local laws or
regulations to any Government Agency or making other disclosures that are
protected under the whistleblower provisions of federal, state or local laws or
regulations. Employee does not need prior authorization of any kind to make any
such reports or disclosures and she is not required to notify the Company if she
makes such reports or disclosures. However, if Employee files any charge or
complaint with any Government Agency, and if the Government Agency pursues any
claim on her behalf, or if any other third party pursues any claim on her
behalf, she waives any right to monetary or other individualized relief (either
individually, or as part of any collective or class action) that arises out of
alleged facts or circumstances on or before the effective date of this
Agreement. Nothing in this Agreement limits any right she may have to receive a
whistleblower award or bounty for information provided to the Securities and
Exchange Commission or other Government Agency.


4.Non-Solicitation of Employees.  Employee understands and acknowledges that
Company has expended and continues to expend significant time and expense in
recruiting and training its employees and that the loss of employees would cause
significant and irreparable harm to Company. Employee agrees and covenants not
to disrupt or interfere with the business of the




--------------------------------------------------------------------------------




Company by directly or indirectly soliciting, recruiting, attempting to recruit,
or raiding the employees of the Company, for one year, to run consecutively,
starting on the Termination Date.


5.Non-Disparagement. Employee agrees that Employee will not at any time make,
publish, or communicate to any person or entity, or in any public forum, any
defamatory, maliciously false, or disparaging remarks, comments, or statements
concerning Company or any of the Released Parties. The Company agrees that it
will not make any written statements that disparage Employee in any official
public Company statements, and it will instruct its executive officers not to
make any false or defamatory statements concerning Employee. Nothing in the
foregoing will preclude either party from providing truthful disclosures as
required by law or legal process. The promises and obligations in this Section 5
supersede and replace in full the Non-Disparagement clause in Section 7(d) of
the Plan.


6.Other Continuing Obligations. Employee agrees to now and hereafter abide by
the restrictive covenants under the Plan applicable to her as a California
employee, including those set forth in the following provisions of the Plan:
Section 7(a), Confidential and Trade Secret Information; Section 7(e), Return of
Property; Section 7(f) Cooperation; and Section 7(g), Remedies, subject to the
whistleblower protections set forth in Section 7(h) of the Plan. Employee
acknowledges and agrees that full and complete compliance with all the
provisions of these covenants, the non-solicitation covenant set forth in
Section 4 of this Agreement, and the non-disparagement clause set forth in
Section 5 of this Agreement constitute material consideration of this Agreement
and breach of any provision of such provisions shall constitute a material
breach of this Agreement.


7.No Admissions. By entering into this Agreement, Company and Released Parties
make no admission they have engaged, or are now engaging, in any unlawful
conduct. The parties understand and acknowledge that this Agreement is not an
admission of liability and shall not be used or construed as such in any legal
or administrative proceeding. The Company specifically disclaims and denies any
wrongdoing or liability to Employee.
 
8.Acknowledgements/Time to Consider. This Agreement is intended to satisfy the
requirements of the Older Workers’ Benefit Protection Act, 29 U.S.C. sec.
626(f). Employee acknowledges and agrees she (a) has read and understands the
terms of this Agreement; (b) has been advised in writing to consult with an
attorney before executing this Agreement; (c) has obtained and considered such
legal counsel as Employee deems necessary; (d) has been given twenty-one (21)
calendar days to consider whether or not to enter into this Agreement (although
Employee may elect not to use the full 21‑day period at Employee’s option); and
(e) Employee signs this Agreement freely, knowingly, and voluntarily.


9.Revocation/Effective Date. This Agreement shall not become effective or
enforceable until the eighth day after Employee signs this Agreement. Employee
may revoke Employee’s acceptance of this Agreement within seven (7) days after
the date Employee signs it. Employee's




--------------------------------------------------------------------------------




revocation must be in writing and received by Laura Nyquist, General Counsel, at
Laura.Nyquist@Teradata.com by 5:00 p.m. Pacific Time on the seventh day
following the date of Employee’s signature to be effective. If Employee does not
revoke acceptance within the seven (7) day period, Employee’s acceptance of this
Agreement shall become binding and enforceable on the eighth day (the “Effective
Date”).


10.Representations of Employee. Employee represents that, as of the date of this
Agreement, Employee has not filed any lawsuits, charges, complaints, petitions,
claims or other accusatory pleadings against Teradata or any of the other
Released Parties in any court or with any governmental agency. Employee further
agrees that, to the fullest extent permitted by law, Employee will not
prosecute, nor allow to be prosecuted on Employee’s behalf, in any
administrative agency, whether state or federal, or in any court, whether state
or federal, any claim or demand of any type related to the matters released in
this Agreement. Employee has not assigned, transferred, or granted, or purported
to assign, transfer, or grant, any of the claims, demands, or cause or causes of
action disposed of by this Agreement.








11.General Provisions.


11.1    Successors and Assigns. The rights and obligations of Company under this
Agreement shall inure to the benefit of and shall be binding upon the successors
and assigns of the Company. Employee shall not be entitled to assign any of her
rights or obligations under this Agreement, which the parties agree are personal
to Employee.


11.2    Waiver. Either party’s failure to enforce any provision of this
Agreement shall not in any way be construed as a waiver of any such provision,
or prevent that party thereafter from enforcing each other provision of this
Agreement.


11.3    Attorneys’ Fees. Each side shall bear its own attorneys’ fees regarding
any dispute or claim relating to or arising out of this Agreement unless
otherwise required by law.


11.4    Termination of Agreement. Company shall have the right to terminate this
Agreement and cease all payments under this Agreement at any time if Employee
breaches any of Employee’s obligations under this or any other agreement
Employee has with Company (including, but not limited to, Employee’s continuing
obligations to Company set forth in Sections 4, 5, and 6 of this Agreement).
Company agrees that in the event of a breach of the Agreement, prior to
terminating the Agreement, the Company shall provide written notice of said
breach to Employee via email to [insert] stating that the Employee has seven (7)
calendar days from the date notice is sent to cure the breach. Should Employee
fail to timely cure the breach during the cure period, the Company shall have
the right to terminate the Agreement and permanently discontinue




--------------------------------------------------------------------------------




all remaining payments and benefits under this Agreement and, to the extent any
of such payments and benefits already have been made, Employee must return such
payments and the value of such benefits to the Company.


11.5    Interpretation Construction. The headings set forth in this Agreement
are for convenience only and shall not be used in interpreting this Agreement.


11.6    Notices. Any notice required or permitted by this Agreement shall be in
writing and shall be delivered as follows with notice deemed given as indicated:
(a) by personal delivery when delivered personally; (b) by overnight courier
upon written verification of receipt; (c) by certified or registered mail,
return receipt requested, upon verification of receipt, or (d) by email,
however, receipt by Laura K. Nyquist shall be required to confirm receipt by the
Company. Notice to the Company shall be sent to the attention of Laura K.
Nyquist at the San Diego offices of the Company, or such other address as either
party may specify in writing. Notice to Employee shall be to the address of
Employee most recently provided to the Company.


11.7    Severability. In the event any provision of this Agreement shall be
found unenforceable, the unenforceable provision shall be deemed deleted and the
validity and enforceability of the remaining provisions shall not be affected
thereby.


11.8    Applicable Law. The validity, interpretation and performance of this
Agreement shall be construed and interpreted according to the laws of the United
States of America and the State of California.
11.9    Entire Agreement; Modification. This Agreement, including the Separation
Letter incorporated by reference, is intended to be the entire agreement between
the Parties and supersedes and cancels any and all other prior agreements,
written or oral, between the Parties regarding this subject matter (except for
the terms of the Plan that are incorporated by reference herein, including
Employee’s continuing obligations to Company under the Plan, which survive and
remain in full force and effect). Only a written instrument executed by all
parties hereto may amend this Agreement. Each term of this Agreement is
contractual and not merely a recital. Each party to this Agreement has made such
investigation of the facts pertaining to this settlement and release, and all
the matters pertaining to this Agreement, as she/it deems necessary. To the
extent any terms or provisions of the Agreement conflict or are inconsistent
with the agreements or provisions incorporated in this Agreement, the Agreement
shall control. Employee is aware that she may hereafter discover claims or facts
in addition to or different from those Employee now knows or believes to be true
with respect to the matters related herein. Nevertheless, it is Employee’s
intention to fully, finally, and forever settle and release all such matters,
and all claims relative thereto, which do now exist, may exist, or heretofore
have existed regarding her employment by Teradata. In furtherance of such
intention, the releases given herein shall be and remain in effect as full and
complete releases of all such matters notwithstanding the discovery or existence
of any additional or different claims or facts relative thereto.






--------------------------------------------------------------------------------




11.10    Counterparts. This Agreement may be executed in any number of
counterparts and such counterparts may be obtained by PDF, e-mail, or facsimile
transmission, each of which taken together will constitute one and the same
instrument.


11.11    Acceptance/Signature. Employee acknowledges and agrees she has read and
understands the terms of this Agreement, she has been given twenty-one (21)
calendar days to consider the terms of the Agreement and she has signed this
Agreement freely, knowingly and voluntarily.


11.12    Independent Legal Counsel. Each party to this Agreement has had the
opportunity to seek independent legal advice from her/its attorney(s) with
respect to the advisability of executing this Agreement, and with respect to the
meaning of California Civil Code sec 1542.


[Signatures on following page]




















THE PARTIES HAVE READ THE FOREGOING AGREEMENT AND FULLY UNDERSTAND EACH
PROVISION CONTAINED HEREIN. THE PARTIES HAVE EXECUTED THIS AGREEMENT ON THE
DATES SHOWN BELOW.


Teradata Corporation, a Delaware Corporation




Dated: July 17, 2018                         By:  /s/ Laura K.
Nyquist               
Laura K. Nyquist
General Counsel and Secretary
Accepted and Agreed to:


Dated:     July 15, 2018                         By:  /s/ Suzanne C.
Zoumaras                 




--------------------------------------------------------------------------------




                Suzanne Zoumaras


